

116 HR 7346 IH: To amend the Internal Revenue Code of 1986 to provide 2020 recovery rebates to certain individuals, and for other purposes.
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7346IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Diaz-Balart introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide 2020 recovery rebates to certain individuals, and for other purposes.1.2020 recovery rebate for certain individuals(a)In generalSection 6428(g) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: (5)Special rule for certain spouses(A)In generalParagraph (1)(B) shall not apply in the case where at least 1 spouse satisfies paragraph (1)(A). (B)Recovery rebate amountIn the case of individuals filing a joint return with respect to subparagraph (A), the amount of the credit allowed by subsection (a)(1) shall be equal to the sum of $1200. .(b)Effective dateThe amendment made under this section shall take effect as if included in the enactment of Public Law 116–136. 